DETAILED ACTION

This is the initial Office action based on the application filed July 17, 2020.
Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 11/25/2020 has been considered.  An initialed copy of Form 1449 is enclosed herewith.  The item marked through was illegible as submitted and not considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 8 and 9 recite the limitation “a pyrolysis temperature” when a pyrolysis temperature as already been introduced (claim 1 “measuring a pyrolysis temperature” and “determining an adjustment to be made to…the pyrolysis temperature”).  
Claim 11 recites the limitation “a residence time” when a residence time as already been introduced.
Also of note, claims 8-11 recite “wherein identifying the adjustment to be made comprises” however claim 1 recites “determining an adjustment to be made.”  It is suggested for clarity and consistency for claims 8-11 to also recite “determining” as opposed to “identifying” since they are referring to the specific determining step mentioned in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) optimizing a cracking efficiency with which a pyrolysis tube cracks a precursor material and determining a cracking efficiency of a pyrolysis tube.  Claim 1 recites, in part, calculating a cracking efficiency based on the input pressure, the output pressure and the pyrolysis temperature and determining an adjustment to be made to at least one of the input pressure, the output pressure and the 
This judicial exception is not integrated into a practical application because claim 1 recites the additional limitations of measuring an input pressure at an entrance to the pyrolysis tube, outside of the pyrolysis tube, measuring an output pressure at an exit from the pyrolysis tube, outside of the pyrolysis tube, and measuring a pyrolysis temperature within the pyrolysis tube which are extra-solution activities.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are merely data gathering. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to extra-solution activities, particularly data gathering.   Insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, cannot provide an inventive concept. The claim is not patent eligible.
NOTE: Mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B.  See MPEP 2106.05.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,719,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the reference claims.  The examined application claim is anticipated by the reference claims in the above patent because all the features recited in claims 1-18 of this application can also be found in the claims of the above patent as per the following mappings.  Claims 1-11 of the patent anticipate the examined application’s claims 1-11, respectively.  Claims 12-14 of the patent anticipate the examined application’s claim 12.  Claims 15-18 of the patent anticipate the examined application’s claims 13-16, respectively.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2013/0032761). 

Regarding claim 12, Fan discloses:
determining a pyrolysis tube-dependent pre-factor for residence time (see at least paragraph 0043); and 
determining a pyrolysis tube-dependent exponential constant (see at least paragraph 0082)

Regarding claim 13, the rejection of claim 12 is incorporated, and Fan further discloses:
wherein determining the pyrolysis tube- dependent exponential constant comprises experimentally determining the pyrolysis tube-dependent exponential constant (see at least paragraphs 0043 and 0082)

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194